PER CURIAM.
Claimant Jean G. Levert appeals an order of the Unemployment Appeals Commission which affirmed the appeals referee’s dismissal of his untimely appeal from a claims adjudication denying unemployment compensation benefits. We agree that the late filing deprived the referee of jurisdiction to consider the merits of Levert’s claim. See § 44S.151(3)(a), (4)(b), Fla. Stat. (2003); Fla. Admin. Code, R. 60BB-5.007. As in Leon v. Unemployment Appeals Com’n, 476 So.2d 761 (Fla. 3d DCA 1985), Levert does not dispute that the notice of appeal was untimely. We therefore accept the appeals referee’s finding of untimeliness. The failure to comply with applicable review procedures compels us to affirm the Commission’s order.
Affirmed.